Determination of New York City Housing Authority dated July 2, 1971, dismissing petitioner from his position as a patrolman in the New York City Housing Authority Police Department, unanimously modified, as a matter of discretion, to reduce the penalty to suspension without pay from the date of dismissal to 30 days after the date of the order herein; and as so modified, confirmed, without costs and without disbursements. We find that on the record respondent was justified in taking disciplinary action against petitioner. We also find that petitioner’s record as a patrolman and his background as revealed in the transcript were such that a suspension for the period indicated—which amounts to more than 11 months — would serve the purpose of an adequate sanction and would not expose respondent to undue risk from his being retained in the service. Concur — Stevens, P. J., McGivern, Markewieh, Steuer and Capozzoli, JJ.